Case: 21-51082     Document: 00516341922         Page: 1     Date Filed: 06/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 2, 2022
                                  No. 21-51082
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eleuterio Arsiniega-Navarrete,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-532-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Eleuterio Arsiniega-Navarrete appeals his conviction and sentence for
   illegal reentry in violation of 8 U.S.C. § 1326(a) and (b)(2), contending that
   the enhancement of his sentence pursuant to § 1326(b) is unconstitutional
   because the fact of a prior conviction was not charged and proved beyond a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51082      Document: 00516341922          Page: 2   Date Filed: 06/02/2022




                                    No. 21-51082


   reasonable doubt.     He has filed an unopposed motion for summary
   disposition and a letter brief explaining that he raises this issue only to
   preserve it for further review and correctly conceding that it is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019).
          Because summary disposition is appropriate, see Groendyke Transp.,
   Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969), Arsiniega-Navarrete’s
   motion is GRANTED, and the judgment of the district court is
   AFFIRMED.




                                         2